DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 4/6/2021.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 4/6/2021 is acknowledged.
Information Disclosure Statement
The IDS filed 9/6/2019 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al., US Patnet 5,834,843.

Regarding claim 1, Mori et al., shows an electronic system comprising: a first integrated circuit (IC) device package comprising: a first carrier, a first IC device connected to a top surface of the first carrier (first carrier top surface), a first cover connected to the first IC device and connected to the first carrier top surface, a first carrier connector connected to the first carrier top surface; a second IC device package comprising: a second carrier, a second IC device connected to a top surface of the second carrier (second carrier top surface), a second cover connected to the second IC device and connected to the second carrier top surface, a second carrier connector connected to the second carrier top surface; and a package to package (PP) connector comprising: cabling connected to a first cabling connector and to a second cabling connector, the first cabling connector seated to the first carrier connector and the second cabling connector seated to the second carrier connector (Figs. 4A-5B and 10A-10D).

    PNG
    media_image1.png
    850
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    820
    571
    media_image2.png
    Greyscale

(2)   FIGS. 3A and 3B show the construction of a multi-chip module 31 according to a first embodiment of the present invention, wherein FIG. 3A shows the overall construction of the multi-chip module 31 while FIG. 3B shows the process of assembling the multi-chip module 31 of FIG. 3A. 
(3)   Referring to FIG. 3A, the multi-chip module 31 includes a number of chip units 32 (32.sub.1 -32.sub.6) each having a rectangular shape, wherein the chip units 32.sub.1 -32.sub.6 are assembled in a two-dimensional plane to form together a flat body. As can be seen in FIG. 3A, the chip units 32 are assembled such that a side edge of a chip unit, such as the chip unit 32.sub.1, abuts a corresponding side edge of adjacent chip unit such as the chip unit 32.sub.2 or 32.sub.3. The chip units 32.sub.1 -32.sub.6 are designed to perform various respective functions such as a memory function, arithmetic function, power supplying function, clock generation function, resistor function, capacitor function, and the like, and are formed of respective bare chips. For example, the chip unit 32.sub.1 may act as a memory, the chip unit 32.sub.2 may act as an arithmetic unit, the chip unit 32.sub.3 may act as a power supply, the chip unit 32.sub.4 may act as a clock generator, the chip unit 32.sub.5 may act as a resistor and the chip unit 32.sub.6 may act as a capacitor. 
(4)   As indicated in FIG. 3A, each of the chip units 32.sub.1 -32.sub.6 carries a plurality of terminals 33 on the side edges thereof such that the terminals 33 are exposed on the side edges. In the assembled state shown in FIG. 3A wherein the chip units 32 abut with each other at respective side edges, in a flush manner with no space between the respective side edges the terminals on a chip unit such as the chip unit 32.sub.1 abuts respective, corresponding terminals on an adjacent chip unit such as the chip unit 32.sub.2. Thereby, the chip units 32 forming the multi-chip module 31 are electrically interconnected with each other. 
(5)   FIG. 3B shows the multi-chip module 31 in an exploded view. 
(6)   Referring to FIG. 3B, each of the chip units 32 forming the multi-chip module 31 has a rectangular shape with first and second, mutually intersecting side edges, wherein the first side edge is set to have a length of an integer multiple of a fundamental length a. Further, the second side edge is set to have a length equal to an integer multiple of another fundamental length b. Thus, the chip unit 32.sub.5 has a size of a.times.b, while the chip unit 32.sub.1 has a size of 2a.times.2b. Similarly, the chip unit 32.sub.6 has a size of 2a.times.b, while the chip unit 32.sub.3 has a size of a.times.2b. 
(7)   In each of the chip units 32, it should be noted that the terminals 33 are formed by providing suitable electrode patterns on a wafer, followed by scribing along the scribe lines. As a result of scribing that divides the wafer into the individual chip units 32, the electrode patterns are exposed on the side edges of the chip units 32 as the terminals 33. 
(8)   In the multi-chip module 31 of FIG. 3A, it should be noted that one can easily attend to the required design change by merely replacing one or more of the chip units 32. Thereby, the time needed for developing a new device is reduced substantially. Further, the multi-chip module 31 of FIG. 3A has an advantageous feature of increased operational speed, as the multi-chip module 31 eliminates the bonding wire or tape lead used in the conventional multi-chip modules for electrical connection. 
(9)   FIGS. 4A and 4B show the assembling of the multi-chip module 31 of FIG. 3A. As shown in FIG. 4A, the assembling of the multi-chip module 31 is achieved by engaging the terminals 33 on the side edge of a chip unit such as the chip unit 32.sub.3, with the corresponding terminals 33 provided on the respective side edges of the chip units 32.sub.1 and 32.sub.4. 
(10)   FIG. 4B shows the details of the assembling process of FIG. 4A. 
(11)   Referring to FIG. 4B, a sheet 34 carrying a number of conductor pads 34a thereon, is disposed between the terminals 33 of the chip unit 32.sub.3 and the terminals 33 of the chip unit 32.sub.4. Thereby, the terminals 33 of the chip unit 32.sub.3 are connected electrically to the corresponding terminals 33 of the chip unit 32.sub.4 via the conductor pads 34a. In the construction of FIG. 4B, it is not necessary that the conductor pad 34a connects only the terminals 33 that oppose with each other across the sheet 34. By providing a conductor pattern on the sheet 34, it is possible to connect a terminal 33 on the chip unit 32.sub.3 to a corresponding terminal 33 of the chip unit 32.sub.4, which terminal 33 being the one not facing directly to the foregoing terminal 33 of the chip unit 32.sub.3. Further, by applying adhesives upon the sheet 34, it is possible to connect the chip unit 32.sub.3 against the chip unit 32.sub.4 or 32.sub.1, mechanically. 
(33)   FIGS. 10A-10D show the cooling of the multi-chip module 31 of the present invention. 
(34)   Referring to FIG. 10A, the multi-chip module 31 carries four chip units 32 on the chip mother board 38 to form a flat arrangement, wherein there is provided another chip mother board 38a that carries thereon another chip unit 32.sub.8. In the construction of FIG. 10A, the chip unit 32.sub.8 and the chip unit 32 are connected with each other by bonding wires 37, wherein it will be noted that there is disposed a cooling pipe 53 between the chip mother board 38 and the chip mother board 38a for cooling the same by the air or a fluid passing through the cooling pipe 53. Such a construction is particularly useful for isolating the chip mother board 38 from the other chip mother board 38a thermally or vice versa, such that the heating in one of the chip mother boards does not cause influence in the other chip mother board. Further, by using two chip mother boards 38 and 38a rather than using a single chip mother board, it is possible to enhance the effect of cooling even when the cooling by means of the cooling pipe 53 is not employed. 
(35)   FIG. 10B shows a construction in which a heat radiation element 54 is provided at a suitable location of the multi-chip module 31 in which a plurality of chip units 32 are assembled on the chip mother board 38 to form a flat structure. In the example of FIG. 10B, it should be noted that the chip units 32 are formed to as to expose the region of the chip mother board 38 on which the heat radiation element 54 is provided. By using the heat radiation element 54, it is possible to enhance the efficiency of heat dissipation of the multi-chip module 31. 
(36)   FIG. 10C shows a structure wherein a cooling fan 55 is provided on the rear side of the chip mother board 38. The cooling fan 55 may be the one that moves freely with the cooling air, or the one that includes a drive motor. In any of these examples, the efficiency of cooling is further enhanced. 
(37)   Further, FIG. 10D shows an example wherein the multi-chip module 31 as a whole is immersed in a bath 55a of liquid nitrogen. As a result of cooling by the liquid nitrogen bath, it is possible to maximize the operational speed of the chip units 32 on the chip mother board 38 by minimizing the size of the multi-chip module 31 and hence by maximizing the integration density in the chip units 32. 

b.	Regarding claim 2, Mori et al., shows the electronic system of claim 1, wherein a top surface of the first cabling connector is coplanar with a top surface of the first cover and wherein a top surface of the second cabling connector is coplanar with a top surface of the second cover. .  See Fig. 10A-B. (37)

    PNG
    media_image3.png
    644
    795
    media_image3.png
    Greyscale

(34)   Referring to FIG. 10A, the multi-chip module 31 carries four chip units 32 on the chip mother board 38 to form a flat arrangement, wherein there is provided another chip mother board 38a that carries thereon another chip unit 32.sub.8. In the construction of FIG. 10A, the chip unit 32.sub.8 and the chip unit 32 are connected with each other by bonding wires 37, wherein it will be noted that there is disposed a cooling pipe 53 between the chip mother board 38 and the chip mother board 38a for cooling the same by the air or a fluid passing through the cooling pipe 53. Such a construction is particularly useful for isolating the chip mother board 38 from the other chip mother board 38a thermally or vice versa, such that the heating in one of the chip mother boards does not cause influence in the other chip mother board. Further, by using two chip mother boards 38 and 38a rather than using a single chip mother board, it is possible to enhance the effect of cooling even when the cooling by means of the cooling pipe 53 is not employed. 


c.	Regarding claim 3, Mori et al., shows the electronic system of claim 1, further comprising: a first heatsink connected to the top surface of the first cover and to the top surface of the first cabling connector. .  See Fig. 10A-B. (53/54)

    PNG
    media_image3.png
    644
    795
    media_image3.png
    Greyscale


(35)   FIG. 10B shows a construction in which a heat radiation element 54 is provided at a suitable location of the multi-chip module 31 in which a plurality of chip units 32 are assembled on the chip mother board 38 to form a flat structure. In the example of FIG. 10B, it should be noted that the chip units 32 are formed to as to expose the region of the chip mother board 38 on which the heat radiation element 54 is provided. By using the heat radiation element 54, it is possible to enhance the efficiency of heat dissipation of the multi-chip module 31. 

d.	Regarding claim 4, Mori et al., shows the electronic system of claim 3, wherein the first heatsink is further connected to the top surface of the second cover and to the top surface of the second cabling connector.  .  See Fig. 10A-B. (53/54)

    PNG
    media_image3.png
    644
    795
    media_image3.png
    Greyscale

(34)   Referring to FIG. 10A, the multi-chip module 31 carries four chip units 32 on the chip mother board 38 to form a flat arrangement, wherein there is provided another chip mother board 38a that carries thereon another chip unit 32.sub.8. In the construction of FIG. 10A, the chip unit 32.sub.8 and the chip unit 32 are connected with each other by bonding wires 37, wherein it will be noted that there is disposed a cooling pipe 53 between the chip mother board 38 and the chip mother board 38a for cooling the same by the air or a fluid passing through the cooling pipe 53. Such a construction is particularly useful for isolating the chip mother board 38 from the other chip mother board 38a thermally or vice versa, such that the heating in one of the chip mother boards does not cause influence in the other chip mother board. Further, by using two chip mother boards 38 and 38a rather than using a single chip mother board, it is possible to enhance the effect of cooling even when the cooling by means of the cooling pipe 53 is not employed. 


e.	Regarding claim 5, Mori et al., shows the electronic system of claim 3, further comprising: a second heatsink connected to the top surface of the second cover and to the top surface of the second cabling connector.  See Fig. 10A-B. (53/54)
(34)   Referring to FIG. 10A, the multi-chip module 31 carries four chip units 32 on the chip mother board 38 to form a flat arrangement, wherein there is provided another chip mother board 38a that carries thereon another chip unit 32.sub.8. In the construction of FIG. 10A, the chip unit 32.sub.8 and the chip unit 32 are connected with each other by bonding wires 37, wherein it will be noted that there is disposed a cooling pipe 53 between the chip mother board 38 and the chip mother board 38a for cooling the same by the air or a fluid passing through the cooling pipe 53. Such a construction is particularly useful for isolating the chip mother board 38 from the other chip mother board 38a thermally or vice versa, such that the heating in one of the chip mother boards does not cause influence in the other chip mother board. Further, by using two chip mother boards 38 and 38a rather than using a single chip mother board, it is possible to enhance the effect of cooling even when the cooling by means of the cooling pipe 53 is not employed. 
(35)   FIG. 10B shows a construction in which a heat radiation element 54 is provided at a suitable location of the multi-chip module 31 in which a plurality of chip units 32 are assembled on the chip mother board 38 to form a flat structure. In the example of FIG. 10B, it should be noted that the chip units 32 are formed to as to expose the region of the chip mother board 38 on which the heat radiation element 54 is provided. By using the heat radiation element 54, it is possible to enhance the efficiency of heat dissipation of the multi-chip module 31. 


    PNG
    media_image3.png
    644
    795
    media_image3.png
    Greyscale


(35)   FIG. 10B shows a construction in which a heat radiation element 54 is provided at a suitable location of the multi-chip module 31 in which a plurality of chip units 32 are assembled on the chip mother board 38 to form a flat structure. In the example of FIG. 10B, it should be noted that the chip units 32 are formed to as to expose the region of the chip mother board 38 on which the heat radiation element 54 is provided. By using the heat radiation element 54, it is possible to enhance the efficiency of heat dissipation of the multi-chip module 31. 

f.	Regarding claim 6, Mori et al., shows the electronic system of claim 2, wherein the top surface of the first cabling connector is a major planar top surface and wherein the top surface of the second cabling connector is a major planar top surface.  (See Figs. 5a-c and 10A-D)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
a.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US Patent 5,834,843 in view of Dozier, II et al., US patent 5,772,451.

a.	Regarding claim 7, Mori et al., shows the system of claim 3, as above and regarding claim 7, Mori et al., shows various cooling mechanisms as in Figs. 10a-d.  (see below).

    PNG
    media_image4.png
    784
    573
    media_image4.png
    Greyscale

	“(34)   Referring to FIG. 10A, the multi-chip module 31 carries four chip units 32 on the chip mother board 38 to form a flat arrangement, wherein there is provided another chip mother board 38a that carries thereon another chip unit 32.sub.8. In the construction of FIG. 10A, the chip unit 32.sub.8 and the chip unit 32 are connected with each other by bonding wires 37, wherein it will be noted that there is disposed a cooling pipe 53 between the chip mother board 38 and the chip mother board 38a for cooling the same by the air or a fluid passing through the cooling pipe 53. Such a construction is particularly useful 
(35)   FIG. 10B shows a construction in which a heat radiation element 54 is provided at a suitable location of the multi-chip module 31 in which a plurality of chip units 32 are assembled on the chip mother board 38 to form a flat structure. In the example of FIG. 10B, it should be noted that the chip units 32 are formed to as to expose the region of the chip mother board 38 on which the heat radiation element 54 is provided. By using the heat radiation element 54, it is possible to enhance the efficiency of heat dissipation of the multi-chip module 31. 
(36)   FIG. 10C shows a structure wherein a cooling fan 55 is provided on the rear side of the chip mother board 38. The cooling fan 55 may be the one that moves freely with the cooling air, or the one that includes a drive motor. In any of these examples, the efficiency of cooling is further enhanced. 
(37)   Further, FIG. 10D shows an example wherein the multi-chip module 31 as a whole is immersed in a bath 55a of liquid nitrogen. As a result of cooling by the liquid nitrogen bath, it is possible to maximize the operational speed of the chip units 32 on the chip mother board 38 by minimizing the size of the multi-chip module 31 and hence by maximizing the integration density in the chip units 32. “
	Mori et al., does not explicitly show further comprising a spring between the first heatsink and the top surface of the first cabling connector.
	Dozier, II et al., teaches that the springs are used to improve connections between pins and interconnection elements.  
Brief Summary Text - BSTX (8):

   An example of a "readily demountable" connection is rigid pins of one electronic component being received by resilient socket elements of another electronic component. The socket elements exert a contact force (pressure) on the pins in an amount sufficient to ensure a reliable electrical connection 

Brief Summary Text - BSTX (9):

    Spring elements are well known, and appear in a variety of shapes and sizes. In today's microelectronic environment, there is a profound need for all interconnection elements, including springs, to become smaller and smaller, in order that a large plurality of such interconnection elements can be disposed in a small area, to effect a high density of interconnections to electronic components. 

Brief Summary Text - BSTX (10):

   Prior art techniques for making spring elements generally involve stamping (punching) or etching a spring material, such as phosphor bronze or beryllium copper or steel or a nickel-iron-cobalt (e.g., kovar) alloy, to form individual spring elements, shaping the spring elements to have a spring shape (e.g., arcuate, etc.), plating the spring elements with a good contact material (e.g., a noble metal such as gold, which will exhibit low contact resistance when contacting a like material), and molding a plurality of such shaped, plated spring elements into a linear, a peripheral or an array pattern. When plating gold onto the aforementioned materials, sometimes a thin (for example, 30-50 microinches), barrier layer of nickel is appropriate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized springs in the structure of Mori et al., to have springs as taught by Dozier II, et al., with the motivation to further improved contact between interconnections, which get hot and the heat sink to further increase contact materials and improve densities of the device as taught by Dozier II, et al.,.  The combination can be met with a reasonable expectation for success since the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.